                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MARCO MUNOZ                                      §

VS.                                              §        CIVIL ACTION NO. 1:16-CV-352

UNITED STATES OF AMERICA                         §

  MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Movant Marco Munoz, a federal prisoner, proceeding pro se, filed this motion to vacate, set

aside or correct sentence pursuant to 28 U.S.C. § 2255.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge recommends denying the motion to vacate sentence.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Movant filed objections to the Magistrate

Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.

       Movant contends that his attorney provided ineffective assistance of counsel by failing to

argue that movant should receive an additional one-point reduction for acceptance of responsibility.

In fact, defense counsel argued in his objections to the Presentence Report and at the sentencing

hearing that movant qualified for the additional one-point reduction. However, the Court overruled
the objection. Movant argues that counsel should have moved to withdraw the guilty plea when

movant was denied the one-point reduction, but this claim also lacks merit because, for the reasons

stated in the magistrate judge’s report and recommendation, movant was not entitled to the one-point

reduction. Counsel does not perform deficiently by failing to pursue an argument that has no validity

or hope of success. United States v. Gaudet, 81 F.3d 585, 591 (5th Cir. 1996).

       Movant is not entitled to the issuance of a certificate of appealability. An appeal from a

judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate

of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a certificate

of appealability, like that for granting a certificate of probable cause to appeal under prior law,

requires the movant to make a substantial showing of the denial of a federal constitutional right. See

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.

2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing,

the movant need not establish that he should prevail on the merits. Rather, he must demonstrate that

the issues are subject to debate among jurists of reason, that a court could resolve the issues in a

different manner, or that the questions presented are worthy of encouragement to proceed further.

See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the

motion was denied on procedural grounds, the movant must show that jurists of reason would find

it debatable: (1) whether the motion raises a valid claim of the denial of a constitutional right, and

(2) whether the district court was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde,

362 F.3d at 328. Any doubt regarding whether to grant a certificate of appealability is resolved in

favor of the movant, and the severity of the penalty may be considered in making this determination.

See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).


                                                  2
       Here, movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling is incorrect. In addition, the questions presented

are not worthy of encouragement to proceed further. Movant has failed to make a sufficient showing

to merit the issuance of a certification of appealability. Accordingly, a certificate of appealability

shall not be issued.

                                              ORDER

       Accordingly, movant’s objections (document no. 25) are OVERRULED. The findings of

fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge

(document no. 18) is ADOPTED. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendation. A certificate of appealability will not be issued.

      SIGNED this the 12 day of November, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  3
